UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BASIL SIMON, in his capacity as
Receiver for FutureNet Group Inc.,
19ev1471 (JGK)
Plaintiff,
ORDER

 

- against -
GTR SOURCE, LLC et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff may respond to the argument raised for the
first time in the reply, that the defendants are entitled to
summary judgment because of res judicata, by December 17, 2019.
The defendants may reply by December 18, 2019.

SO ORDERED.
Dated: New York, New York Cay Lota
December 12, 2019
oe “fe G. Koeltl
hata States District Judge

 
